Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, an polymerization apparatus, B01J19/06
Group II, claim(s) 6-7, a housing chamber +Group I, B01J19/06
Group III, claim(s) 8, a different housing chamber +Group I, B01J19/06
Group IV, claim(s) 9-10, a chain extender part +Group I, B01J19/06
Group V, claim(s) 11-13, a process of producing polymers, C08G65/4012
Group VI, claim(s) 14, a chain extending +Group V, C08G65/4012
Group VII, claim(s) 15-16, a polymer produced by Group V, C08G65/4012
Group VIII, claim(s) 17-18, a composition comprising Group VII, C08G65/4012
Group IX, claim(s) 19, a process of producing Group VIII, C08G65/4012
The inventions listed in all groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical 
Affirmation of this election must be made by applicant in replying to this office action.   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SHANE FANG/Primary Examiner, Art Unit 1766